     Case 8:20-cv-00084-DOC-KES Document 13 Filed 03/19/20 Page 1 of 3 Page ID #:74




 1    Youssef H. Hammoud (SBN: 321934)
      L. Tegan Rodkey (SBN: 275830)
 2    PRICE LAW GROUP, APC
 3    6345 Balboa Blvd., Suite 247
      Encino, CA 91316
 4
      T: (818) 600-5596
 5    F: (818) 600-5496
 6    E : youssef@pricelawgroup.com
      E : tegan@pricelawgroup.com
 7    Attorneys for Plaintiff,
 8    Emy Franco
 9
10                      UNITED STATES DISTRICT COURT
11                     CENTRAL DISTRICT OF CALIFORNIA
12     EMY FRANCO,                             Case No.: 8:20-cv-00084-DOC-KES
13
14
                  Plaintiff,                   NOTICE OF VOLUNTARY
                                               DISMISSAL WITHOUT
15          v.                                 PREJUDICE AS TO DEFENDANT
16                                             CREDIT ONE BANK, N.A.
17
      CREDIT ONE BANK, N.A.; and
18    DOES 1-10,
19
                  Defendants.
20
21
22
23          PLEASE TAKE NOTICE that Plaintiff Emy Franco, by and through
24
      undersigned counsel and pursuant to Federal Rule of Civil Procedure
25
26    41(a)(1)(A)(i), hereby voluntarily dismisses the action against Defendant Credit
27
      One Bank, N.A. without prejudice.
28

                                             -1-
     Case 8:20-cv-00084-DOC-KES Document 13 Filed 03/19/20 Page 2 of 3 Page ID #:75




 1          The Defendant Credit One Bank, N.A. filed neither an answer to the
 2    complaint nor a motion for summary judgment; dismissal under Rule 41(a)(1) is
 3
      therefore appropriate.
 4
 5
 6
            Respectfully submitted this 19th day of March 2020.
 7
 8
                                           PRICE LAW GROUP, APC
 9
10                                         By: /s/ Youssef H. Hammoud
11                                         Youssef H. Hammoud (SBN: 321934)
                                           L. Tegan Rodkey (SBN: 275830)
12                                         Price Law Group, APC
13                                         6345 Balboa Blvd., Suite 247
                                           Encino, CA 91316
14
                                           T: (818) 600-5596
15                                         F: (818) 600-5496
16                                         E: youssef@pricelawgroup.com
                                           Attorneys for Plaintiff,
17                                         Emy Franco
18
19
20
21
22
23
24
25
26
27
28

                                             -2-
     Case 8:20-cv-00084-DOC-KES Document 13 Filed 03/19/20 Page 3 of 3 Page ID #:76




 1
 2                             CERTIFICATE OF SERVICE
 3
            I hereby certify that on March 19, 2020, I electronically filed the foregoing
 4
 5    with the Clerk of the Court using the ECF system, which will send notice of such
 6    filing to all attorneys of record in this matter. Since none of the attorneys of
 7
      record are non-ECF participants, hard copies of the foregoing have not been
 8
 9    provided via personal delivery or by postal mail.
10
11                                                     PRICE LAW GROUP, APC
12
                                                       /s/ Lia Ruggeri
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -3-
